Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Specification
The title of the invention has been changed to the following:  DISPLAY DEVICE, DISPLAY METHOD, AND PROGRAM FOR CONTROLLING A CHARACTER BASED ON BATTERY STATE

Information Disclosure Statement

The information disclosure statements are submitted on 05/17/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jordan Scharf Reg. No. 78881 on 08/30/2022. 
   
The claims have been amended as follows: 

1. 	(Currently Amended) A display device comprising:
a processor; and
a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising:
acquiring 
calculating a state of the battery comprising a frequency of use of the battery based on the
use status; 

displaying 
in which a state of the battery is represented by an anthropomorphic character on a display unit
based on a result of the acquisition; and 
the state in which [[a]] the frequency of use
of the battery is suitable and a deterioration is curbed, changing 
the anthropomorphic character that is displayed on the display unit and displaying 
second anthropomorphic character having a lower display frequency than a first anthropomorphic character that is displayed in another state.

2. 	(Currently Amended) The display device according to claim 1, wherein the operations
further comprise:
ing an image in which a
degree of deterioration of the battery is expressed using an age of the anthropomorphic character.

3. 	(Currently Amended) The display device according to claim 1, wherein the operations
further comprise:
ing an image in which a
charging rate of the battery is expressed using an emotion of the anthropomorphic character.

4. 	(Currently Amended) The display device according to claim 1, wherein the operations
further comprise:
ing an image of the
anthropomorphic character that looks satisfied when a charging rate of the battery is equal to or
more than a predetermined value;[[,]] and
ing an image of the anthropomorphic character that looks dissatisfied when the charging rate of the battery is less than the predetermined value.

5. 	(Currently Amended) The display device according to claim 1, wherein the operations
further comprise:
ing a frequency of use of the
battery using an emotion of an anthropomorphic character to be expressed;[[,]]
ing an image of the anthropomorphic character that looks
happy when the frequency of use is suitable;[[,]]
ing an image of the anthropomorphic character that looks
tired when the frequency of use is excessive;[[,]] and
ing an image of the anthropomorphic character that looks
lonely when the frequency of use is too low.

6. 	(Currently Amended) The display device according to claim 1, wherein the operations
further comprise:
ing a progress of a deterioration
state of the battery using an emotion of an anthropomorphic character to be expressed;[[,]]
ing an image of the anthropomorphic character
representing an emotion of anger when it is determined that the deterioration of the battery is
advanced;[[,]] and
ing an image of the anthropomorphic character
representing an emotion of joy when it is determined that the deterioration of the battery is
curbed. 

7. 	(Currently Amended) A display method comprising:
by a computer, acquiring information on a use status of a battery that stores electric power
for traveling of a vehicle;
by the computer, calculating a state of the battery comprising a frequency of use of the
battery based on the use status;
by the computer, displaying an image in which a state of the battery is represented by an
anthropomorphic character on a display unit based on a result of the acquisition; and
by the computer, when the state of the battery is [[a]] the state in which [[a]] the frequency of use of the battery is suitable and a deterioration is curbed, changing the anthropomorphic character that is displayed on the display unit and displaying a second anthropomorphic character having a lower display frequency than a first anthropomorphic character that is displayed in another state. 

8. 	(Currently Amended) A computer-readable non-transitory storage medium that includes a
program causing a computer to:
acquire information on a use status of a battery that stores electric power for traveling of a vehicle;
calculate a state of the battery comprising a frequency of use of the battery based on the use status;
display an image in which a state of the battery is represented by an anthropomorphic
character on a display unit based on a result of the acquisition; and
when the state of the battery is [[a]] the state in which [[a]] the frequency of use of the
battery is suitable and a deterioration is curbed, change the anthropomorphic character that is
displayed on the display unit and display a second anthropomorphic character having a lower
display frequency than a first anthropomorphic character that is displayed in another state.

The following is the examiners reasons for allowance:

In addition to the remarks filed 07/21/2022, the prior arts of record including the newly cited prior arts when taken individually or in combination do not expressly teach or render obvious the limitations recited in claims 1, 7 and 8 when taken in the context of the claims as a whole.  Specifically, the combination of acquire information on a use status of a battery that stores electric power for traveling of a vehicle, calculate a state of the battery comprising a frequency of use of the battery based on the use status, display an image in which a state of the battery is represented by an anthropomorphic character on a display unit based on a result of the acquisition; and when the state of the battery is the state in which the frequency of use of the
battery is suitable and a deterioration is curbed, change the anthropomorphic character that is displayed on the display unit and display a second anthropomorphic character having a lower display frequency than a first anthropomorphic character that is displayed in another state.
At best the prior arts of record, specifically, Breen (US 10611247 B1) teaches obtaining battery parameters of a vehicle and display the results (see Fig. 1,9 Col. 24 Ln. 1-9). Kim et al. (US 20060166708 A1 hereinafter Kim) teaches an animated character reflecting battery state (see Fig. 18A-B and ¶80). Duan (US 20150360578 A1) teaches displaying degradation of a battery (see ¶46 and Fig. 5). Chander et al. (US 20110043355 A1 hereinafter Chander) teaches a display showing how often a batter should be displayed (see ¶53 and Fig. 7)
Newly cited art HINTERBERGER; Michael et al. (US 20180034114 A1) teaches displaying the health of the battery cell (see ¶30) (US 9684430 B1) Perigault; Albin teaches words or phrases can be used to trigger unexpected or rare (such as highly expressive) facial expressions of the avatar (see Col. 7 ln. 27-33)
In addition, neither reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claims 1, 7 and 8 as a whole.
Thus, claims 1, 7 and 8 are allowed over the prior art of record.
Claims 2-6 are allowable for at least the reasons discussed above in association with their respective independent claims that they depend from and the Remarks recited on 07/21/2022. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”                                                                                                                                                                                        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEAU SPRATT whose telephone number is (571)272-9919.  The examiner can normally be reached on M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 5712127212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BEAU D SPRATT/Primary Examiner, Art Unit 2143